DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vattem et al. (US 2019/0132241 A1) in view Ninan et al. (US 9,860,169 B1).
Regarding claim 1, Vattem discloses a communication method, comprising: receiving a data packet from a second provider edge (PE) PE device (figs. 2A-4B; paragraph [0023]; and so on, illustrating receiving a data packet from PE2 to PE1), wherein a source address of the data packet is the same as an address of the second PE in an entry stored in a first PE device (paragraph [0036], explaining the source VTEP-IP of the data packet of the PE2 to the source address in the PE1), wherein a customer edge (CE) device is multi-homed to the first PE device and the second PE device (paragraph [0024]; [0033]-[0034]; [0036]; [0039]; [0043]; and etc., CE is multi-homed to the PEs), and wherein the CE device is connected to the first PE device through a first connection and the second PE device through a second connection, the first connection and the second connection belonging to a same Ethernet segment (see figs. 2A-4B, the CE is connected via respective connections belonging the same Ethernet segments ESI-x). 
Vattem doesn’t disclose the multi-mode is in an all-active mode, and avoiding sending the data packet to the second PE device in response to determining that the source address of the data packet is the same as the address of the second PE device in the entry.
Ninan teaches the multi-mode is in an all-active mode (col. 8, lines 27-44; col. 10, line 62-col. 11, line 3; col. 11, lines 32-67; , and avoiding sending the data packet to the second PE device in response to determining that the source address of the data packet is the same as the address of the second PE device in the entry (fig. 4; col. col. 20, lines 4-20; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the multi-mode is in an all-active mode, and avoiding sending the data packet to the second PE device in response to determining that the source address of the data packet is the same as the address of the second PE device in the entry as 
Regarding claim 8 and 15, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding a communications device and non-transitory computer storage radium, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 9 and 16, Vattem further discloses comprising: before receiving the data packet, receiving a message from the second PE device, wherein the message comprises a first Ethernet segment identifier (ESI) and the address of the second PE device, and the first ESI is useable to identify the Ethernet segment (figs. 2A-4B; paragraph [0033]; [0036]; and so on); and before receiving the data packet, generating the entry in response to determining that the first ESI is the same as a second ESI, stored in the first PE device, useable to identify the Ethernet segment (figs. 2A-4B; paragraph [0033]; [0036]; and so on). 
Regarding claim 3 and 10, Vattem further discloses comprising: after receiving the data packet, determining that an interface useable by the first PE device to connect to the CE device is faulty (paragraph [0036]). 
Regarding claim 4, 11 and 17, Vattem further discloses comprising: avoiding sending the data packet to the CE device in response to determining that the source address of the data packet is the same as the address of the second PE device in the entry (paragraph [0036]). 
Regarding claim 5, 12 and 18, Vattem discloses the first PE device stores interface information, the interface information includes the second ESI stored in the first PE device, and an interface identifier, the interface identifier is useable to identify an interface, the interface 
Regarding claim 6, 13 and 19, Vattem discloses the first PE device or the second PE device is deployed in an Ethernet virtual private network (EVPN) based on Internet Protocol version 6 segment routing (SRv6) (paragraph [0027]-[0039]; [0041]-[0043]; [0062]). 
Regarding claim 7, 14 and 20, Vattem discloses the message is an Ethernet auto-discovery route with an ESI label extended community attribute (figs. 2A-4B; paragraph [0031]; and so on). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461